DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 3-5, 7, 12-13, 15, 17, 20-33, and 40-41 have been cancelled; therefor, Claims 1-2, 6, 8-11, 14, 16, 18-19, and 34-39 are currently pending in application 14/933,674.

Allowable Subject Matter
Claims 1-2, 6, 8-11, 14, 16, 18-19, and 34-39 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to product authentication. Each independent claim identifies the uniquely distinct features “triggering a first authentication process in response to sensing an electrically conductive ink in proximity to a computing device, the computing device including a capacitive pad having a one or more sensors, the conductive ink being printed on a surface of a product; sensing a desired pattern of the electrically conductive ink using the one or more sensors of the capacitive pad; initiating an internet browsing application on the computing device in response to triggering appropriate sensors of the one or more sensors of the capacitive pad; and performing a second authentication process via the initiated application, the second authentication process including, sending a package code to a remote server, the package code being printed on the surface of the product, and receiving a product authentication determination from the remote server, the product authentication determination is valid when (i) the package code is in a database at the remote server and (ii) the package code has not been used before a present attempt, and in response to the product authentication determination indicating the package code is excluded from the database or the package code has been used before the present attempt, determining a location of the computing device, and sending the location of the computing device to the remote server for storage.”  The closest prior art, Tang et al. (US 2012/0179517 A1), Caton et al. (US 2014/0105449 A1), Douglas (US 2008/0135629 A1), Wallace et al. (US 2012/0212241 A1), and Sharma et al. (US 2013/0173383 A1) disclose(s) conventional product authentication methods/ systems.  However, Tang, Caton, Douglas, Wallace, and Sharma (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1 and 10 include specific limitations for product authentication that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 30, 2021
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629